Title: From George Washington to the United States Senate, 25 February 1791
From: Washington, George
To: United States Senate



Gentlemen of the Senate,
United States February 25th 1791.

I nominate Joseph Anderson, of the State of Delaware, to be one of the Judges in the Territory of the United States south of the Ohio, in place of William Peery who has declined his Appointment. and
William Murry, of Kentucky, to be Attorney for the United States, in the District of Kentucky, in place of James Brown who has declined his appointment.

Go: Washington

